Oliver, Chief Judge:
This appeal for reappraisement has been submitted for decision upon the following stipulation of counsel for the parties hereto:
It is hereby stipulated as follows between counsel for plaintiff and the Assistant Attorney General for the United States, concerning the merchandise referred to herein:
1) That as to merchandise involved herein, marked “A” on the invoice and initialed E. E. R. by Customs Examiner E. E. Rembaugh, the market value or *544price, at the time of exportation, at which such or similar merchandise was freely offered for sale to all purchasers in the principal markets of the country from which exported, in the usual wholesale quantities and in the ordinary course of trade, for exportation to the United States, plus, when not included in such price, the cost of containers and coverings of whatever nature, and all other costs, charges and expenses incident to placing the merchandise in condition, packed ready for shipment to the United States, was the invoiced unit price, packed.
2) That at the time of exportation there was no higher foreign value for this merchandise and that the appraisement made under authority of the Presidential proclamation published in T. D. 46158 was not applicable to said merchandise, based upon the decisions in RDs 4444 and 4570.
3) That the appeal herein be submitted on this stipulation, being limited to items marked “A” as aforesaid.
On tbe agreed facts I find tbe export value, as that value is defined in section 402 (d) of tbe Tariff Act of 1930, to be tbe proper basis for tbe determination of tbe value of tbe merchandise represented on tbe invoice by tbe items marked “A” and initialed E. E. R. by Customs Examiner E. E. Rembaugh, and that sucb value was tbe invoiced unit price, packed.
Insofar as tbe appeal relates to all other merchandise, it is hereby dismissed.
Judgment will be rendered accordingly.